                    Case: 3:21-cr-00079-jdp Document #: 1 Filed: 08/11/21 Page 1 of 1
JS 45 (1/96) Elech·onic Version
                                                           Criminal Case Cover Sheet- U.S. District Court

  Place of Offense:                                   Related Case Information:2            l     CR   o7 9 JDP
               City: Eagle River                          Superseding      Docket Number
                                                                      ----               -------
   County /Parrish: Vilas                              Same Defendant             New Defendant
                            -       - -- --    --
                                                              Magisfrate Judge Case Number
                                                                                           ----------
                                                               Search Warrant Case Number _ _ _ _ _·•~,,. _..,
                                                                                                           0,.0,
                                                                                                               .,_,_,_
                                                                       R 20 / R40 from Disfrict of          ?c:7?                       ,','"' /'J C .1,
                                                                                                                  c..../--;,1                              ,.   'YO
Defendant information:                                                                                                    "1cr.,•                          /11
                                                                                                       ;, ,r.\::-                       lI                   . ,00
                                Matter to be Sealed       ✓ Yes                         No             "(/;-;:-/-                                     /J
                                                                                                                                                       lJ'f <.
    Def. Name: Ryan D. Shelton
                                                      ---                                                 ',1('
                                                                                                                  '(,
                                                                                                                  '   I
                                                                                                              i,:.1 .- ' :
                                                                                                                           I,
                                                                                                                                I       ..J
                                                                                                                                              ,
                                                                                                                                                  '
                                                                                                                                                                     •
                                                                                                                                                                         •
                                                                                                                                                                             lo
                                                                                                                I'/                 I
   Alias Name:                                                                                                              ,,.                   '             /,
                                                                                                                                              I        1...;;
     City/State: Eagle River, WI                                                                                                                                     }
 Year of Birth: 1991                                   Last 4 digits of SSN
                      ---------                                                ----------
              Sex: Male                                Race: White


U.S. Attorney Information:
              ELIZABETH ALTMAN                                         Bar#:
                                                                              ----------------
 Interpreter:   ✓  No       Yes                          List language and/ or dialect:
                                                                                                -------------

Location Status:
Arrest Date: 05-26-2021
              ---------
          Already in Federal Custody as of:                                  in
                                                        ------
              Already in State Custody
              On Preb:ial Release


U.S.C. Citations:
Total # of Counts:              2                         Petty                   Misdemeanor               ✓             Felony
                                                                                  Class A
                                                                                  Class B
                                                                                  Class C

                Index Key/Code                            Description of Offense Charged                              Counts(s)
Setl     18 U.S.C. § 2252(a)(2)                Receiving child pornography                                                      1
Set 2    18 U.S.C. § 2252(a)(4)(B)             Possession of child pornography                                                      2
Set3
Set4
Set5
Set 6



Date:           August 11, 2021                   Signature       /   s/          ELIZABETH ALTMAN
